     Case: 1:19-cv-06213 Document #: 24 Filed: 10/09/19 Page 1 of 2 PageID #:117



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS

MATT SWART, JEREMY CHONG,                                )
GABRIEL EMERSON, and                                     )
CAEDEN HOOD,                                             )
                                                         )       Case Number: 19-CV-06213
        Plaintiffs,                                      )
                                                         )
        v.                                               )
                                                         )       Honorable Judge John Robert Blakey
CITY OF CHICAGO,                                         )
an Illinois municipal corporation,                       )
                                                         )
        Defendant.                                       )


                                        NOTICE OF MOTION




        PLEASE TAKE NOTICE that on October 10, 2019 at 10:15 AM we shall appear before the
Honorable _Judge John Robert Blakey_, in Courtroom _1203_, 219 S. Dearborn, Chicago, IL 60604
and then and there present the attached Motion for Emergency Temporary Restraining Order, a copy
of which is attached and hereby served upon you.

                                 Respectfully submitted this October 9, 2019.

                                         s/      John W. Mauck
                                               John W. Mauck

John W. Mauck
Sorin A. Leahu
One North LaSalle Street, Suite 600
Chicago, Illinois 60602
P: (312) 726-1243
F: (866) 619-8661
jmauck@mauckbaker.com
sleahu@mauckbaker.com

                                      CERTIFICATE OF SERVICE

        I, John W. Mauck, an attorney, hereby certify that on October 9, 2019, I caused a copy of the
foregoing Notice of Motion and Motion for Emergency Temporary Restraining Order to be served
upon all counsels of record via the ECF filing system.


                                                    1
    Case: 1:19-cv-06213 Document #: 24 Filed: 10/09/19 Page 2 of 2 PageID #:117



                                             By: /s/ John W. Mauck
                                                      John W. Mauck


John W. Mauck
Sorin A. Leahu
One North LaSalle Street, Suite 600
Chicago, Illinois 60602
P: (312) 726-1243
F: (866) 619-8661
jmauck@mauckbaker.com
sleahu@mauckbaker.com




                                         2
